Exhibit 10.1

Execution Version

 

 

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

This FIRST AMENDMENT (this “Amendment”) dated September 21, 2017 is entered into
between:

 

 

(a)

GulfMark Offshore, Inc., (“GulfMark”, the “Debtor” or the “Company”); and

 

 

(b)

the undersigned beneficial holders, or investment advisers or managers for the
account of beneficial holders of the 6.375% Senior Notes due 2022 (the
“Noteholders”) issued pursuant to that certain indenture dated as of March 12,
2012 (the “Indenture”), among the Issuer and U.S. Bank National Association, a
national banking association, as trustee (the “Notes”), together with their
respective successors and permitted assigns that subsequently become party to
the Restructuring Support Agreement (as defined below) in accordance with the
terms thereof (collectively, the “Consenting Noteholders”).

 

The Company and the Consenting Noteholders are referred to herein together as
the “Amendment Parties.” Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Restructuring Support Agreement (as
defined below).

 

WHEREAS, the Company and the Consenting Noteholders entered into the
restructuring support agreement dated May 15, 2017 (as amended, supplemented, or
otherwise modified from time to time, the “Restructuring Support Agreement”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the
Restructuring Support Agreement; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Restructuring Support Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Amendment
Parties agree as follows:

 

1.     Amendments.

 

(a)     Section 3 of the Restructuring Support Agreement is hereby amended to
include the following new Section 3(c):

 

“For the avoidance of doubt, to the extent the consent rights described in this
Section 3 conflict with the consent rights described in Section 7, the consent
rights described in Section 7 govern.”

 

 

--------------------------------------------------------------------------------

 

 

(b)     Section 4(b)(viii) of the Restructuring Support Agreement is hereby
amended and restated in its entirety as follows:

 

“by October 10, 2017, the Bankruptcy Court shall have entered an order
confirming the Acceptable Plan; provided, that the Company shall use
commercially reasonable efforts to seek entry of the foregoing order as soon as
reasonably practicable before October 10, 2017.”

 

(c)     Section 4(b)(ix) of the Restructuring Support Agreement is hereby
amended and restated in its entirety as follows:

 

“as soon as reasonably practicable after October 10, 2017, but in no event later
than October 31, 2017, the Debtor shall consummate the transactions contemplated
by the Acceptable Plan (the date of such consummation, the “Effective Date”), it
being understood that the satisfaction of the conditions precedent to the
Effective Date (as set forth in the Acceptable Plan) shall be conditions
precedent to the occurrence of the Effective Date.”

 

(d)     Section 7(c)(iii) of the Restructuring Support Agreement is hereby
amended and restated as follows:

 

“by September 27, 2017, the Debtor does not enter into definitive commitment
letter(s) for an exit facility of at least $100 million in principal amount with
the terms and conditions of such commitment letter(s) (and exhibits) being
acceptable to the Consenting Noteholders holding at least 85% of the outstanding
principal amount of the Notes held by the Consenting Noteholders, provided that
in calculating the foregoing, only Consenting Noteholders who were signatories
to this Amendment as of September 21, 2017 (the “First Amendment Effective
Date”) will be included. For the purposes of the foregoing calculation the
amount of Notes held by each Consenting Noteholder shall be the lesser of
(i) the Notes held by that Consenting Noteholder as of the First Amendment
Effective Date and (ii) the Notes held by that Consenting Noteholder on the date
such calculation is made; and”

 

(e)     Section 7(c) of the Restructuring Support Agreement is hereby amended to
include the following Section 7(c)(iv):

 

“by 12:01 a.m. E.T. on October 27, 2017, the Debtor does not finalize all loan
documentation with respect to an exit facility of at least $100 million in
principal amount, the terms and conditions of such loan documentation being
acceptable to the Consenting Noteholders holding at least 85% of the Notes held
by the Consenting Noteholders, provided that in calculating the foregoing, only
Consenting Noteholders who were signatories to this Amendment as of the First
Amendment Effective Date will be included. For the purposes of the foregoing
calculation the amount of Notes held by each Consenting Noteholder shall be the
lesser of (i) the Notes held by that Consenting Noteholder as of the First
Amendment Effective Date and (ii) the Notes held by that Consenting Noteholder
on the date such calculation is made.”

 

2

--------------------------------------------------------------------------------

 

 

2.     Effectiveness.

 

This Amendment shall become effective and binding on the Company and the
Consenting Noteholders in accordance with the terms of the Restructuring Support
Agreement upon the execution and delivery by the Company and the Consenting
Noteholders of an executed signature page hereto.

 

3.     Miscellaneous.

 

(a)     Except as specifically set forth herein, the terms of the Restructuring
Support Agreement shall remain in full force and effect and are hereby ratified
and confirmed.

 

(b)     This Amendment may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. Execution copies of this Amendment delivered by
facsimile, PDF or otherwise shall be deemed to be an original for the purposes
of this paragraph.

 

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacities as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

GULFMARK OFFSHORE, INC.


By:     /s/ James M. Mitchell                         

Name: James M. Mitchell

Title: Chief Financial Officer

 

 

 

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]

 

 